DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 15, 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beaujard, Jr., US 1712417 in view of Halsey, US 221728.  
Beaujard discloses the claimed finger ring with two or more rotatable annular parts (lines 80-86).  One or the center annular ring has a groove/two grooves to receive the fastening member(s) from the other annular ring(s).

    PNG
    media_image1.png
    411
    576
    media_image1.png
    Greyscale


The claims require the fastening member must be a pin attached through an aperture in the one ring and projecting therefrom for engaging an annular groove in the other ring, which is not found in Beaujard, Jr.
However, Halsey discloses two annular rings connected to one another by a pin extending from the one ring and received in the annular groove of the other ring to allow relative rotation between the rings.  Both type of couplings work equally as well as the other in allowing the relative rotation between the rings and preventing the rings from becoming disengaged.  Therefore, it would have been obvious to a person having ordinary skill in the art to use the pin/groove coupling in place of Beaujard, Jr.’s  protrusion/groove coupling to obtain the same desired rotational coupling between the rings.

    PNG
    media_image2.png
    674
    951
    media_image2.png
    Greyscale

Regarding claim 21, Halsey discloses a groove, which is inherently defined by a cavity.  Halsey discloses a pin (d) extending into the cavity of the groove to secure the two parts together and to allow relative rotation between the parts.  Halsey discloses the pin (d) being mechanically connected to the 
Regarding claim 22, Halsey discloses a groove with a cavity depth configured to receive the pin and allow it to translate freely in the cavity to allow the two parts to rotate relative to one another.
Regarding claim 23, the claim requires that the pin be configured to be inserted into the aperture to be flush with the second cylindrical inside face of the at least one second part.  This method of insert a pin in an aperture of a part so that one end is flush with the part to prevent an interference of that end with any other part of the structure is notoriously old and well known technique of manufacturing.  Furthermore, the final structure, i.e., a pin extending from one surface and not the opposed surface of the part is found in Halsey.  Therefore, Halsey meets the final structural limitations of the claim.  Secondly, it would have been obvious to manufacture Halsey’s pin and ring assembly by first forming a hole in the ring and then inserting a pin in the hole with it flush mounted on one side to prevent interference between that end of the pin and the other ring assembled thereto.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaujard, Jr., US 1712417 in view of Dover, US 813084.  Beaujard, Jr. disclose an aperture setting for the gemstone.  The aperture has both linear and inclined surfaces as previously described.  The claim requires that the top of the inclined surface issue from the outer surface of the annular ring.  Beaujard, Jr. fails to show this.  However, this type of aperture setting is old and well known.
Dover discloses a setting that has lateral and transverse walls made up of a straight wall opening on the inside of the setting and an angled wall connected to the straight wall opening at the outside of the setting.  Figure 7 discloses a square form of the setting.  Therefore, it would have been obvious to .

    PNG
    media_image3.png
    431
    687
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive.  The crux of applicant’s argument is that Halsey does not teach “at least one fastening member being a pin configured to be inserted through an aperture provided in the at least one rim and to project into the at least one groove”.   The applicant does not argue that Halsey is not combinable with Beaujard, Jr.  The applicant is only arguing that Halsey fails to disclose the method of assembling the pin through an aperture in the rim with the pin engaging a groove in the first part.
The claims are directed to a product and not a method of making the product.  The method of assembling the product in the claims is given weight as to its influence on the final assembled structure of the device.  The method of assembling the two parts together with a pin extending through an aperture in one part and then engaging a groove in the other part to allow rotation of the two parts 
Halsey discloses a teat (d), which is a pin, extending from one part and into the groove of the other part to rotatably connect the two parts to one another.  This final structure is identical to the claimed final structure found in the invention and defined by the method limitations in the claims.  Therefore, Halsey does disclose the applicant’s claimed structure of a pin engaging a groove to rotatably connect the two parts to one another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677